Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “evenly distributed” which is unclear in that it lacks any point of reference or definition. Is this characteristic one that can be quantified or demonstrated with specificity?
Claim 3 is indefinite in that it lacks antecedent basis for the recitations of “the deionized water, aluminum source, silicon source, iron source, copper source and templating agent”.  The claim lacks antecedent basis for the recitation of “the synthetic system”.  The claim lacks antecedent basis for the recitation of “the acid source.  The claim is indefinite in the language “that is, obtain the aging gel” as the language is unclear.  The claim is indefinite in the recitation of “for sealing crystallization” as it is unclear how crystallization can be sealed.  The claim lacks antecedent basis for the recitation of “the product”, “the mother liquid” and “the filter cake”.
Claim 5 is indefinite in the recitation of “are activated respectively” as it is unclear what comprises “activation”.  Moreover step (2) recites “the activated mineral” and it is not clear as to whether this references all sources or only portions thereof.  The claim is indefinite in the language “that is, obtain the aging gel” as the language is unclear. The claim is indefinite in the recitation of “for sealing crystallization” as it is unclear how crystallization can be sealed.  The claim lacks antecedent basis for the recitation of “the product”, “the mother liquid” and “the filter cake”.
 Claim 7 is indefinite in the recitation of “the aging” as it is not clear if the first or the second aging of claim 3 that is being referenced.


Claim Rejections - 35 USC § 112/101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2 and 13 are directed to both indefinite and non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 is representative of a “use” claim, employing the terminology “the application of” and claim 2 recites “a process” comprising a synthesis method, with no actual process steps.  Such language is also indefinite in that the claims are essentially incomplete, lacking any process steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
the Yue et al. article in view of US 2016/0023195 to Liu et al., as further evidenced by Li et al., (US 8,541,331).
Yue et al. disclose a composition comprising hierarchical (mesoporous) ZSM-5 containing iron distributed throughout the framework of the ZSM-5 structure.  The 
See the entiretly ot the results and discussion section.  
Accordingly, the only significant difference between the instant claims and the reference disclosure is that the instant claims also introduce copper into the molecular sieve product, to be distributed on the inner surface of the molecular sieve.

The artisan would not have found it unobvious to additionally employ copper in the catalyst and process.  The skilled artisan is aware that copper may be ion-exchanged with zeolites and would this be in the form of Cu2+, and these locations can be found both on the surface and within the interior of a zeolite structure.  See, for example, US 8,541,331 to Li et al., which discloses additional metals including copper may be exchanged into the cation-exchange sites after the addition of iron to the framework.  Although this reference doesn’t disclose addition to the synthesis mixture, the artisan would be aware that a portion of each metal would be available for both insertion into the framework and the remainder available in the mother liquor to exchange exchangeable sites.  See particularly the claims.
Li et al.  provide knowledge that more than one metal may be present in zeolites, it does not provide a specific reason for doing so.  However, the ordinarily skilled artisan in this field is well aware that iron containing zeolites are more hydrothermally stable than copper zeolites and thus function well at high temperatures.  They also know that copper containing molecular sieves are more active and effective for lower temperature SCR.  Liu et al. are relied on for the indication that the employment of both of these .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,963,350 is of particular interest for the disclosure of obtaining crystalline mesoporous materials with natural mineral sources.  The Rana et al. article discloses hierarchical mesoporous Fe/ZSM-5 and indicates that the porosity may be controlled by the relative amounts of the components in the synthesis gel.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732